DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 3/2/2021, wherein:
Claims 17-30 are currently pending; 
Claims 1-16 have been cancelled; and
Claims 17-30 have been newly added. 
Information Disclosure Statement
The information disclosure statement filed 1/7/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign Patent Document 1 is directed to CN 1330229 but the copy provided is CN 1586100 which states thereon that it was also published as CN 1330229. As an actual copy of the cited reference has not been provided, it has not been considered. 
Drawings
The drawings are objected to because in Figure 5, reference character 120 which is defined as the base in the specification, is illustrated as pointing to two different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damage means comprising a rotating cylindrical brush with bristles and a counter-rotating auger, wherein the brush is mounted and spaced from the auger such that the bristles engage the auger as the brush and auger are rotated in claim 29 (it is suggested that Figure 8 be provided with reference character 230 and the auger of Fig. 7 be illustrated in cross-section) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 2 of the Abstract, the phrase “is provided” is a phrase which can be implied and should therefore be removed.
The title of the invention is identical to application 15/487,867 (now US Patent 10,194,649) and is therefore not descriptive of the claims of the present application.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “damage means for applying mechanical damage to the desirable grasses and to the weeds” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “damage means for” coupled with functional language “applying mechanical damage to the desirable grasses and to the weeds” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 24 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
a base blade comprising grooves formed between vertical sidewalls (Fig. 2; paragraph [0041] is the only recitation of “uproot” and recites that the engagement of brush bristles with the grooves has shown that weeds can be uprooted), wherein the base blade is in combination with at least one of the following:
a rotating cylindrical brush with bristles and counter rotating slicing disks - paragraph [0042] (disks and brush interaction can pull weeds out of the soil); 
a rotating cylindrical brush with bristles and a counter rotating roller comprising textured and serrated disks, wherein the brush and roller engage with a base blade comprising grooves - paragraph [0043]; or
a roller including augers which move plant material toward cutting blades and provide a twisting action to grab and pull the weeds tighter than the desirable crop - paragraph [0044].   
Claim limitation “height means for adjusting a height of the damage means relative to the desirable grasses and weeds” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “height means for” coupled with functional language “adjusting a height of the damage means relative to the desirable grasses and weeds” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 24 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
an elevation device comprising a roller (130, Fig. 3), wheels, skids, segmented rollers, and combinations thereof - paragraph [0039], wherein the elevation device is configured to be adjustable in a vertical direction 140 to control the height of the base 120 - paragraph [0034].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 9, 11, 13, 14, 16, 17, 18, and 20  of U.S. Patent No. 9,648,863 to Henderson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as outlined above in the claim interpretation of claims 24-30, the apparatus comprises a rotating brush that interacts with a base blade having grooves to cause mechanical damage and uprooting of roots, and an elevation device such as a roller. The Patent teaches the same structures and a method of using such a structure that in normal and usual operation would pull on and uproot weeds in the same manner as the claimed invention. 
Claims 17-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4, 7, and 8-10 of U.S. Patent No. 10,058,087 to Henderson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as outlined above in the claim interpretation of claims 24-30, the apparatus comprises a rotating brush that interacts with a base blade having grooves to cause mechanical damage and uprooting of roots, and an elevation device such as a roller. The Patent teaches the same structures that in normal and usual operation would pull on and uproot weeds in the same manner as the claimed invention and a method of applying mechanical damage that in view of the present disclosure would pull on and uproot weeds in the same manner. 
Claims 17-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, and 10-16  of U.S. Patent No. 10,194,649 to Henderson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as outlined above in the claim interpretation of claims 24-30, the apparatus comprises a rotating brush that interacts with a base blade having grooves to cause mechanical damage and uprooting of roots, and an elevation device such as a roller. The Patent teaches the same structures in addition to the auger and disks that in normal and usual operation would pull on and uproot weeds in the same manner as the claimed invention in view of the present disclosure. 
Claims 17-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-14  of U.S. Patent No. 10,772,316 to Henderson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as outlined above in the claim interpretation of claims 24-30, the apparatus comprises a rotating brush that interacts with a base blade having grooves to cause mechanical damage and uprooting of roots, and an elevation device such as a roller. The Patent teaches a method of controlling weeds including abrasion, selective tearing of leaf tissue, and pulling on to uproot weeds and the same structures that in normal and usual operation would pull on and uproot weeds in the same manner as outlined in the present disclosure. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the apparatus [of claim 24] for improving a wear tolerance of desirable grasses and for controlling weeds comprising damage means and height means wherein the damage means and the height means are mounted on a mower. As presently phrased, it is unclear if the apparatus further comprises a mower, wherein the damage means and height means are mounted thereto, or if the mower is a structure independent from the apparatus. In the later instance, it is necessary that the claim be amended to have an independent format reciting “A mower comprising: an apparatus in accordance with claim 24, wherein the apparatus is mounted to the mower” such that the claim construction has the correct hierarchy. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 3946543 to Templeton. 
Re: Claim 17. Templeton teaches a method (Abstract) of improving a wear tolerance of desirable grasses and for controlling weeds, comprising periodically applying mechanical damage to the desirable grasses and to the weeds; wherein the level of mechanical damage is selected to be damaging to the weeds and substantially within a wear tolerance of the desirable grasses; and wherein the mechanical damage comprises selective pulling on the weeds to uproot the weeds (Col. 1, lines 17-28 - a mower apparatus is used to mow grasses (i.e. mechanically damage desirable grasses) and simultaneously pull out weeds such as crab grass; col. 4, lines 54-57 - a forward rake pulls out weeds and lifts grass blades to be cut off by the mower).
Re: Claim 18. Templeton teaches the method of claim 17, further comprising the step of mowing the desirable grasses and the weeds concurrently with the step of applying mechanical damage (Fig. 1 depicts a lawn mower 10 having cutter 40, forward rake 20 for pulling weeds, and rear rake 30).
Re: Claim 19. Templeton teaches the method of claim 17, wherein the mechanical damage further comprises mechanical abrasion (Fig. 1 by forward rake structure 20).
Re: Claim 20. Templeton teaches the method of claim 17, wherein the mechanical damage further comprises selective tearing of leaf tissue (Fig. 1 by forward rake structure 20 and cutter 40).
Re: Claim 21. Templeton teaches the method of claim 17, wherein the weeds comprise at least one of broadleaf plants and crabgrasses (Abstract - pull out weeds such as crabgrasses).
Re: Claim 22. Templeton teaches the method of claim 17, wherein the desirable grasses are turfgrasses (Abstract - method and apparatus for cutting grass lawns - i.e. turf grass).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3946543 to Templeton in view of US 4481757 to Tsuchiya
Re: Claim 24. Templeton teaches an apparatus (Abstract; Fig. 1) for improving a wear tolerance of desirable grasses and for controlling weeds, comprising: damage means for applying mechanical damage to the desirable grasses and to the weeds; wherein the level of mechanical damage is selected to be damaging to the weeds and substantially within a wear tolerance of the desirable grasses; and wherein the mechanical damage comprises selective pulling on the weeds to uproot the weeds (Col. 1, lines 17-28 - a mower apparatus is used to mow grasses (i.e. mechanically damage desirable grasses) and simultaneously pull out weeds such as crab grass; col. 4, lines 54-57 - a forward rake pulls out weeds and lifts grass blades to be cut off by the mower). However, Templeton does not expressly disclose a height means for adjusting a height of the damage means relative to the desirable grasses and weeds. 
Tsuchiya teaches a comparable lawn mowing apparatus which comprises a height means for adjusting a height of the damage means relative to the desirable grasses and weeds (Fig. 2; col. 6, lines 3-11). The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a height means for adjusting a height of the damage means as taught by Tsuchiya to the base device of Templeton in order to provide proper cutting height of the turfgrass being mowed. 
Re: Claim 25. Templeton in view of Tsuchiya render obvious the apparatus of claim 24, wherein the damage means and the height means are mounted on a mower  (Templeton Fig. 1 depicts a lawn mower 10 having cutter 40, forward rake 20 for pulling weeds, and rear rake 30. The addition of the height adjustment means of Tsuchiya to the base device of Templeton results in the claimed device).
Re: Claim 26. Templeton in view of Tsuchiya render obvious the apparatus of claim 24, wherein the mechanical damage further comprises mechanical abrasion (Templeton Fig. 1 by forward rake structure 20).
Re: Claim 27. Templeton in view of Tsuchiya render obvious the apparatus of claim 24, wherein the mechanical damage further comprises selective tearing of leaf tissue (Templeton Fig. 1 by forward rake structure 20 and cutter 40).
Re: Claim 28. Templeton in view of Tsuchiya render obvious the apparatus of claim 24, wherein the mechanical damage further comprises selective vertical cutting of leaf tissue (Templeton Fig. 1 by forward rake structure 20 and cutter 40).
Re: Claim 30. Templeton in view of Tsuchiya render obvious the apparatus of claim 24, wherein the desirable grasses comprise turfgrasses (Templeton Abstract - method and apparatus for cutting grass lawns - i.e. turf grass).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                            

/MONICA L PERRY/Primary Examiner, Art Unit 3644